Citation Nr: 1204392	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral hearing loss. 

2.  Entitlement to service connection for claimed tinnitus. 



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.  He served in the Republic of Vietnam from June 1967 to May 1968.      

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009.   


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that he was exposed to hazardous noise levels during service and experienced hearing problems and tinnitus since his period of active duty that included performing duties with an artillery unit in the Republic of Vietnam.       

2.  The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to the Veteran's exposure to acoustic trauma during his period of active service.     

3.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to acoustic trauma during his period of active service.         


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2011). 

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


3.  Analysis

The Veteran asserts that his bilateral hearing loss and tinnitus are due to harmful noise exposure experienced during his period of active service.  He reports being exposed to such noise while serving in the Republic of Vietnam as an artillery crewman and cannoneer and firing large guns.  

The Veteran reports that, in September 1967, he took a blast to the right side of his head when, between rounds, he went in front of the howitzer to get powder and the resulting report tore off his shirt.  He reports being routinely exposed to big guns in his artillery unit for his entire time in service without hearing protection.  

The Veteran notes that he was not given an examination at separation and that, after service, he was almost not given a job because of his impaired hearing.  He reports receiving hearing tests almost every year at work from 1967 to 2001 and being required to wear hearing protection at all times at work.  He also reports having had no recreational noise exposure.  See the Veteran's statements dated in January 2009 and March 2009.   

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons or explosions.  He is competent to describe observable symptoms such as ringing in the ears and decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The Veteran's lay statements are found to be credible as they have been consistent over the years and are confirmed by the circumstances of his service, including his duties with an artillery unit as a cannonneer, artillery crewman, and ammunition bearer and his actual service under combat condition in the Republic of Vietnam from June 1967 to May 1968.  

The private medical records dated in March 1974, November 1975 and October 1986 clearly serve to document his history of noise exposure to firearms in service and hearing loss since service. 

The competent medical evidence of record establishes that the Veteran has current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  

The VA audiometric evaluation in June 2009 shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
85
105
100
LEFT
5
15
20
70
75

The average puretone threshold in the right ear was 80 decibels and the average puretone threshold in the left ear was 45 decibels.  Speech audiometry revealed speech recognition ability of 80 percent for the right ear and 88 percent for the left ear.   

In the June 2009 VA examination report, the examiner opined that it was not at least as likely as not that the Veteran's service noise exposure contributed to his hearing loss in either ear as his hearing was within normal limits, bilaterally, at separation from the Army in 1968.  

The VA examiner also opined that it was not as least as likely as not that the Veteran's present tinnitus in both ears was related to his service noise exposure.  

The VA examiner indicated that the first report of tinnitus was in the January 2009 application for compensation dated 41 years after service.  The examiner also noted that there was no report of tinnitus in the service records or within 12 months following separation examination.  

In a December 2009 addendum, the examiner stated that the claims file and new private medical records were reviewed.  The examiner noted that a March 1969 audiogram disclosed the presence of a bilateral high frequency hearing loss.  

The examiner indicated that an October 1986 employee report noted that the Veteran reported that his right ear hearing was decreased due to a time in service when he stepped in front of a howitzer.  

The examiner also reviewed private medical records and audiogram reports dated in March 1974, November 1975, November 1994 and February 2000.  

The examiner again opined that it was not at least as likely as not that the Veteran's service noise exposure contributed to hearing loss in either ear as the hearing was within normal limits, bilaterally, at separation from the Army in 1968.  

The examiner again concluded that it was not at least as likely as not that the Veteran's service noise exposure contributed to tinnitus since there was no evidence of tinnitus in service.  This evidence weighs against the claim.

The service treatment records do not document any complaints or findings referable to a hearing loss or tinnitus.  The May 1968 separation examination report indicates that on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
n/a
10
LEFT
0
10
5
n/a
15

In the report of medical history, the Veteran responded "no" when asked if he had hearing loss or ear trouble.  

However, on this record, the Board finds that the Veteran's statements of experiencing hearing loss and tinnitus in service to be credible when the entire record is reviewed. 

First, a lay person is competent to report hearing difficulties.  While there appears to be some inconsistency in so far as the information recorded in service, the medical evidence overall tends to show the presence of hearing loss shortly after service   

Moreover, the Veteran's reports of having been exposed to excessive noise levels beginning in the military, as discussed, clearly are confirmed by the service records.  

The private medical records also weigh in favor of the claim.  A March 1969 audiogram showed findings of a bilateral high frequency hearing loss.  See also the December 2009 VA examination report which notes the audiologist's interpretation of the March 1969 audiogram.  

A March 1974 entry indicated that the Veteran reported having ringing in the right ear and feeling like his right ear was plugged.  

A November 1975 record repeated the Veteran's statements about being exposed to all types of firearms while in the military.  He also reported occasionally having hearing difficulty and a humming sound in both ears.  

An October 1986 employee report indicated that the Veteran's right ear hearing was decreased due to a time in service when he stepped in front of a howitzer.  

Thus, when considering this information, there is shown to be a continuity of both symptomatology and treatment linking his current hearing loss and tinnitus to his time in service.  

To the extent that the onset of his hearing loss is shown to have been within a short time of the Veteran's leaving service, noise exposure in connection with employment after service cannot be identified as the likely cause of the documented sensorineural hearing loss and tinnitus in this case.   

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss and tinnitus as likely as not are due to the Veteran's exposure to excessive and harmful noise levels that began during his period of active service.  

When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.     



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


